SPARKS, Circuit Judge
(dissenting).
I dissent from that portion of the opinion which approves the Master’s conclusion that Alliance had failed to offer to Andrze-j ewski and Ziolkowski positions substantially equivalent to those they occupied when they went on strike as commanded by our original decree.
I am quite willing to be bound by the Master’s purely factual findings, but when he concludes from those facts that appellant violated the terms of our decree, his conclusion is one of law, by which we are not bound. That, precisely, is the legal question before us for decision, and it requires a legal interpretation of the words “substantially equivalent position.” I am convinced from the evidence and the findings that Andrzejewski and Ziolkowski were, and still are, offered positions by petitioner substantially equivalent to those occupied by them when they went on strike. In all other respects, not inconsistent with this statement, I approve the opinion.